Citation Nr: 0002585	
Decision Date: 02/02/00    Archive Date: 02/10/00

DOCKET NO.  97-33 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
status post pulmonary embolism, due to thrombophlebitis with 
dyspnea.

2.  Entitlement to a compensable evaluation for eczema.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran had active military duty from February 1974 to 
November 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision by the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for 
status post pulmonary embolism due to thrombophlebitis, with 
dyspnea, and eczema assigning noncompensable evaluations 
effective December 1, 1996.  By a rating decision dated 
February 1998, the RO increased the evaluation for the 
veteran's status post pulmonary embolism due to 
thrombophlebitis, with dyspnea to 10 percent and continued 
the noncompensable evaluation for eczema.


FINDINGS OF FACT

A March 1998 letter from the veteran indicates his desire to 
withdraw his appeal with respect to an increased evaluation 
for his status post pulmonary embolism, since he received his 
requested 10 percent evaluation, and for a compensable 
evaluation for eczema.


CONCLUSION OF LAW

The veteran has withdrawn his appeal.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.200, 20.204 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal consists of a timely filed notice of disagreement 
in writing and after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§ 20.200.  An appellant may withdraw his appeal in writing at 
any time before the Board promulgates a final decision.  
38 C.F.R. § 20.204.

In his VA Form 9, Appeal to Board of Veterans' Appeals, dated 
October 1997, the veteran requested a 10 percent disability 
rating for status post pulmonary embolism.  By a rating 
decision dated February 1998 the RO granted a compensable 
evaluation of 10 percent for the veteran's status post 
pulmonary embolism.  The veteran subsequently wrote a letter 
dated March 1998 indicating satisfaction with his 10 percent 
rating and asking that any further appeal be terminated 
concerning the claim for a compensable evaluation for eczema.  
The veteran thanked the RO for the timely and fair handling 
of his claim.  Although the veteran's local representative 
subsequently submitted a VA Form 1-646, Statement of 
Accredited Representation in Appealed Case, in May 1998 on 
the issues listed on the title page of this action, it 
appears that the representative was not aware of the fact 
that the veteran had already withdrawn his appeal as to both 
issues.  The representative misinterpreted the 1-646 in his 
Brief on Appeal as having come from the veteran, whereas it 
came from the local representative.

In a case such as this, where the veteran has withdrawn his 
appeal, a dismissal of the veteran's appeal is appropriate.


ORDER

The appeal is dismissed.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 

